Exhibit 10.2

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

1.  Zenith National Insurance Corp. (“Zenith”) and Jack D. Miller (“Employee”)
are parties to an Amended and Restated Employment Agreement with an Effective
Date of June 3, 2009 (the “Employment Agreement”).  Capitalized terms used but
not defined herein have the meaning set forth in the Employment Agreement.

 

2.  This Amendment dated January 11, 2010 is hereby made a part of, and
expressly incorporated into, the Employment Agreement as an amendment thereto. 
In the event any provision of this Amendment and any provision of the Employment
Agreement are inconsistent or conflicting, the inconsistent or conflicting
provision of this Amendment shall control.

 

3.  Employee is presently serving as President of Zenith Insurance Company. 
Upon Janet Frank’s commencement of employment with Zenith Insurance Company,
Employee will become Vice Chairman of Zenith Insurance Company and will continue
as an Executive Vice President of Zenith.  As Vice Chairman, Employee will be
responsible for strategic matters, including expanding the Employer’s
agricultural business to lines of insurance other than workers’ compensation, as
well as having such other executive duties assigned by the CEO, his designee or
the Board.

 

Except as specifically modified herein, the parties expressly reaffirm the terms
and conditions of the Employment Agreement.

 

 

Zenith National Insurance Corp.

 

 

 

 

 

 

 

by:

/s/ Stanley R. Zax

 

 

 

Stanley R. Zax

 

 

Chairman and President

 

 

 

 

 

 

 

 

/s/ Jack D. Miller

 

 

 

Jack D. Miller

 

--------------------------------------------------------------------------------